Citation Nr: 0817691	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental injury, to 
include for the purpose of obtaining VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied service connection for a dental 
injury.  The Board remanded the case to the Appeals 
Management Center (AMC) for further development in July 2004. 

This appeal also initially included a claim for service 
connection for gastroesophageal reflux disease, but this 
benefit was granted in a September 2007 rating decision.


FINDINGS OF FACT

The veteran does not have a dental condition resulting from a 
combat wound or other service trauma.


CONCLUSION OF LAW

A dental injury, to include for the purpose of obtaining VA 
outpatient dental treatment, was neither incurred in nor 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in March 2007.  
This case was last readjudicated in December 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, to 
include dental records, private and VA medical records and a 
VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service. However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381. 

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive).  Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V.  A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI.  Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.

The veteran contends that he is entitled to service 
connection for a dental injury as his current dental 
infection, abscess, tooth realignment and periodontal disease 
is related to oral surgery performed in service which removed 
his teeth as the result of a cut in his mouth from a prior 
emergency surgery at Kadena Air Base in Japan.  

The service treatment records reflect no evidence of facial 
trauma, head trauma or dental trauma.  Service dental records 
reflect that the veteran had a laceration of the lower lip in 
May 1983 which required no sutures, but no dental injuries or 
tooth deformities were noted as a result of the laceration.  
In May 1991 the veteran was seen for complaints of pain in 
his upper right wisdom teeth.  Early periodontal disease with 
bone loss was noted in June 1991, and the veteran was 
diagnosed with malposed teeth numbers 1 and 32, 
intermittently asymptomatic.  Oral surgery was performed in 
October 1991 in which the veteran elected to have four teeth 
removed because of hygiene problems.  Also in October 1991, 
the veteran was treated for osteitis on tooth number 17 post-
surgery.  Service dental records also note that in November 
1991, a loose bony fragment was removed. 

VA outpatient treatment reports from May 2001 reflect the 
veteran had gross decay with root canal therapy, small 
vestibular swelling, and he had undergone a tooth extraction 
of tooth number 3.  A May 2001 follow-up note reflects the 
veteran complained of "something in the socket" of his 
extracted tooth however no bony fragments or tooth fragments 
were noted to be obvious.  

Private medical records reflect in November 2003 the veteran 
complained of his gums hurting in the upper right area and 
that he had pain in that area for the last two years.  He was 
assessed with a root/tooth fragment in tooth number 3.  In 
December 2003 the veteran complained of a broken tooth number 
4 which was assessed as non-restorable.  He underwent oral 
surgery for an extraction of tooth number 4 in December 2003.  

In an August 2007 VA examination the veteran reported a 
history of falling to the ground and receiving blunt left 
facial trauma and received no medical help treatment or 
diagnoses.  In addition the veteran reported having his 
wisdom teeth extracted in 1983 in Kadena Air Base in Japan.  
The physical examination noted no functional impairment due 
to loss of motion and masticatory function loss.  The 
examiner noted that the veteran was missing teeth numbers 1, 
3, 4, 5, 14, 16, 17 and 32.  Range of motion was noted at 50 
mm and lateral excursion was 8 mm.  No bone loss of the 
mandible, maxilla or hard palate was noted.  X-rays reflected 
a normal osseous anatomy.  The veteran was diagnosed with 
status-post fall with blunt facial trauma without residual 
problems.  The examiner opined that the veteran's current 
dental condition was not likely related to active duty.

After review of the record the Board is not able to determine 
that there is sufficient evidence to find that the veteran 
sustained dental trauma of his teeth.  The medical evidence 
of record reflects no findings of facial trauma, head trauma, 
or dental trauma in service.  Moreover, in the August 2007 VA 
examination report, the VA examiner concluded that the 
veteran had no residual problems from the claimed fall in 
service and his current dental condition was not related to 
service.  

The Board acknowledges the veteran's statements during his VA 
examination that he experienced blunt left facial trauma in 
service, however, this statement is not supported by the 
evidence of record which does not reflect facial trauma was 
incurred in service.  In addition the veteran's earlier 
statements that his current condition is related to oral 
surgery he had in service as a result of a cut in his face 
from a prior surgery and his reported problems in the upper 
right area of the gums do not support the fact that his 
current condition could be the result of a fall in service 
fall causing blunt left facial trauma.  Although he is 
competent as a lay person to attest to his symptoms, he is 
not competent to make a statement of medical the medical 
causation of his current condition.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

It also appears that the veteran sought current dental 
treatment from VA in his claim.  In pertinent part, the 
regulations regarding the eligibility for VA outpatient 
dental treatment require that application be made within 90 
days of discharge from service.  Review of the record shows 
that, while he submitted his claim in July 2000, more than 90 
days from the period of service that ended in July 1992, 
there is no indication in the record that he was provided 
notification of the time limit provisions at the time of his 
discharge from his period of active duty.  38 U.S.C.A. § 1712 
(a)(2).  Therefore, the 90 day period for a timely 
application is deemed to have tolled.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment. 38 C.F.R. § 17.161(c).  As the record 
reflects no evidence of dental trauma in service was present, 
service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is not 
warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a dental injury, 
to include for the purpose of obtaining VA outpatient dental 
treatment, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental injury, to include for the 
purpose of obtaining VA outpatient dental treatment, is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


